DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Patterson (US 2007/0257245).
Re Clm 1:  Patterson discloses a handrail system for a ramp assembly (see fig 5), the handrail system comprising: first and second handrail posts (left and right posts) oriented substantially perpendicular to a ground surface (see figs); a handrail portion (see fig 5) having first and second ends (left and right) extending between the first and second handrail posts (fig 5), wherein the handrail portion is substantially parallel to a ramping surface ramping from a first elevation to a second elevation at a grade (fig 5); and first and second interfaces (fig 3) at the first and second ends of the handrail portion for interfacing with the first and second handrail posts (see fig 5).

Re Clm 3:  Patterson discloses wherein each of the first and second interfaces include a nutsert (washer as shown in fig 3) for receiving a fastener for attachment of the handrail portion to each of the first and second handrail posts.
Re Clm 4:  Patterson discloses wherein the nutsert is configured to receive a fastener that is non-parallel to a longitudinal axis of the handrail portion (fig 3).
Re Clm 5:  Patterson discloses wherein the first and second interfaces are coupled to the first and second ends of the handrail portion (fig 5).
Re Clm 6:  Patterson discloses wherein the first and second interfaces are received within the first and second ends of the handrail portion (see paragraph 0015).
Re Clm 7:  Patterson discloses wherein the first and second interfaces include first alignment members (rivets) for aligning with corresponding second alignment members at the first and second ends of the handrail portion (as shown in fig 5 and disclosed in specification).
Re Clm 8:  Patterson discloses an adaptor (fig 3) for a handrail portion configured to extend between first and second handrail posts oriented substantially perpendicular to a ground surface (fig 5), the handrail portion having first and second ends configured to extend between the first and second handrail posts (fig 5), wherein the handrail portion is substantially parallel to a ramping surface ramping from a first elevation to a second elevation at a grade and the handrail portion including an inner bore (such that adaptor fits inside, see paragraph 0015), the adaptor comprising: a body for being received with the inner bore of the first end of the handrail portion (see fig 3); an outer surface extending from the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678